      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

HUMAN RIGHTS DEFENSE CENTER,              )
                                          )
                       Plaintiff,         )          Civil Action No. 2:20-cv-02447-HLT-KGG
v.                                        )
                                          )
BOARD OF COMMISSIONERS OF                 )
JOHNSON COUNTY, KANSAS;                   )
CALVIN HAYDEN, Sheriff, in his official )
and individual capacities; and DOES 1-10, )
in their individual capacities,           )
                                          )
                       Defendants.        )


              PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
                  MOTION FOR PRELIMINARY INJUNCTION


                                       INTRODUCTION

       In opposing Plaintiff’s Motion for Preliminary Injunction, Defendants assert that they

rejected Human Rights Defense Center (“HRDC”) materials addressed to inmates either because

they had mailing labels or because they were not pre-approved by staff at the New Century Adult

Detention Facility (the “Jail”). Defendants justify these rules in two ways: to prevent contraband

from entering the Jail, and to limit the amount of the Jail’s resources used in mail processing.

However, these justifications do not rise to the levels of “legitimate penological interests” when

applied to mail sent by a publisher such as the HRDC. Any alleged security or resource

management issues attributable to HRDC’s materials can be addressed through alternative

measures that do not infringe on publishers’ constitutional rights.

       Additionally, to justify their failure to send due process notice when it rejected HRDC’s

mail, Defendants claim that HRDC was entitled to less due process than has been ordered in other

cases, an argument that is not consistent with applicable precedent. Finally, Defendants’ claim



                                                 1
      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 2 of 12




that they did provide notice of the reason for rejection is belied by the evidence in the case.

                                            ANALYSIS

    I. Standing

        As an initial matter, Defendants’ argue that HRDC does not have standing to assert the

rights of others, such as prisoners in the Jail. ECF Dkt. 10, Johnson County Defendants’

Memorandum Response to Plaintiff’s Motion for Preliminary Injunction (“Response”), pp. 2-3.

While true, that is not what HRDC is requesting. The Complaint in this case and Plaintiff’s Motion

for Preliminary Injunction are clear in asserting violations of HRDC’s rights to free speech and

due process, not the rights of anyone else. HRDC obviously has standing to litigate violations of

its own constitutional rights by the Defendants. See, e.g., Prison Legal News v. Livingston, 683

F.3d 201, 212 (5th Cir. 2012). The injunctive relief requested by HRDC is designed to stop the

violations of its rights. There is no reason to invoke standing to limit the relief to which HRDC is

entitled.

    II. HRDC is Likely to Succeed in this Case Because Defendants Have Violated its First
          Amendment Rights. 1

        Turner v. Safley, 482 U.S. 78, (1987) lays out the framework to determine whether a jail

or prison policy violates constitutional rights. Defendants claim that the Jail rejected HRDC’s

materials because they contained mailing labels, and/or because they were not pre-approved by




1
  Plaintiff will not address the other preliminary injunction factors in this reply, as Defendants’
analysis of those factors largely stems from its erroneous conclusion that HRDC is not likely to
succeed. “[W]hen a party seeks a preliminary injunction on the basis of a potential violation of
the First Amendment, the likelihood of success on the merits often will be the determinative
factor.” ACLU v. Johnson, 194 F.3d 1149, 1163 (10th Cir. 1999) (upon showing a likelihood of
success on the merits in the First Amendment context, the other factors are satisfied; irreparable
injury is deprivation of First Amendment rights; injury outweighs defendant's inability to enforce
unconstitutional statute; public interest in free expression is protected).



                                                  2
      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 3 of 12




Jail staff. ECF Dkt, 11, Declaration of Shane Thomas (“Thomas Decl.”), ¶ 39. However, neither

of these policies withstands scrutiny under the Turner analysis.

        A. Defendants’ Mail Policies are not Rationally Related to a Legitimate Penological
        Interest when Applied to HRDC 2

        1. Prohibition on Mailing Labels

        Defendants rejected numerous magazines and letters because they were sent with mailing

labels. Thomas Decl. ¶ 39. The Jail instituted its mailing label ban because contraband can be

concealed beneath them. Thomas Decl. ¶ 24. However, such a rationale is not legitimate when

applied to a publisher or distributor of publications, such as HRDC. 3 As the United States Supreme

Court has noted, “there is relatively little risk that material received directly from a publisher or

book club would contain contraband.” See Bell v. Wolfish, 441 U.S. 520, 549 (1979); see also Sw.

Va. Reg'l Jail Auth., 396 F. Supp. 3d 607, 620 (W.D. Va. 2019) (“Books sent directly from

publishers pose little risk of drug smuggling”). Thus, there is no legitimate reason to prevent

HRDC’s mail based on its labels.

        Moreover, even if HRDC’s labels were a problem, Jail staff could simply remove them. It

strains credulity to believe that it would be a significant imposition on staff, who are already cutting

the stamps off of letters, to simply remove the labels as well. And, as discussed more fully below,

efficiency, in and of itself, is not a sufficient justification for curtailing constitutional rights.




2
 Defendants take issue with whether HRDC’s claims of unconstitutionality are facial or as-
applied. Response, pp. 3-4. However, that is irrelevant for the purposes of this motion. All that
must be shown is that HRDC’s constitutional rights are likely being violated.
3
  Defendants try to make hay from the fact that they did not know HRDC is a publisher.
Response, p. 10. But the magazines and books arriving at the Jail were clearly publications, and
a quick Google search would reveal that HRDC was the publisher. See
https://www.humanrightsdefensecenter.org/ (last visited November 24, 2020);
https://www.prisonlegalnews.org/ (last visited November 24, 2020).



                                                     3
      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 4 of 12




       2. Pre-approval policy

       Defendants’ policy requiring pre-approval of books from HRDC is an unconstitutional

prior restraint on HRDC’s First Amendment rights. By requiring pre-approval, Defendants’ mail

policy fails to consider the scope of HRDC’s First Amendment right to send a book to a specific

prisoner, either on its own accord or on behalf of someone else. HRDC should not be required to

satisfy this administrative hurdle before exercising its First Amendment rights. Such a restriction

to free speech is a classic example of a prior restraint akin to the requirement of obtaining a

license.

       “[P]rior restraints on speech and publication are the most serious and the least tolerable

infringement on First Amendment rights.” Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 559

(1976). See also American Target Adver., Inc. v. Giani, 199 F.3d 1241, 1250 (10th Cir. 2000)

(prior restraints bear a heavy presumption of unconstitutionality). While prior restraints are

tolerated in certain circumstances where the content of the speech is an issue, First Amendment

jurisprudence has long recognized that even there, prior restraints on the delivery of the mail have

no place in American government. In Lamont v. Postmaster General, 381 U.S. 301 (1965), the

Supreme Court found that “the use of the mails is almost as much a part of free speech as the right

to use our tongues,” Id. at 305 and held that the prior restraint at issue was “at war with the

‘uninhibited, robust, and wide-open’ debate and discussion that are contemplated by the First

Amendment.” Id. at 307 (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964)).”

Even with regard to the First Amendment right of a prisoner to receive information, courts have

found that a pre-approval option is “not a sufficient alternative” to receiving mail under Turner.

See, e.g., Cox v. Denning, 2014 WL 4843951, at *21 (D. Kan. Sept. 29, 2014), aff’d, 652 F. App’x

687 (10th Cir. 2016). Indeed, other courts have invalidated pre-approval policies as well. See,




                                                 4
      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 5 of 12




e.g., Leachman v. Thomas, 2000 U.S. App. LEXIS 39809 (5th Cir. 2000) (unpublished); Human

Rights Def. Ctr. v. Sw. Va. Reg’l Jail Auth., 396 F.Supp.3d 607, 621 (W.D. Va. 2019).

       Just like the mailing label rule, Defendants’ pre-approval policy is unconnected to any

legitimate penological interest. Defendants claim that “requiring inmates to get preapproval for

packages and the contents gives the staff the opportunity to evaluate and address problematic items

before they arrive at the facility and ensures it does not contain unsolicited materials the inmate

has no interest in, a significant waste of resources.”    Response, p. 9. 4 However, there is no

evidence that doing so actually helps the Jail; nothing prevents staff from verifying and searching

items when they arrive. The pre-approval policy simply changes the timing of when the evaluation

occurs. In fact, pre-approval uses more resources because Jail staff must look into items that may

never actually come to the Jail, if, for example, a prisoner changes his mind.

       The concerns of counterfeiting are similarly unfounded. Even pre-approved packages are

inspected before being delivered to prisoners. Thomas Decl. ¶ 31. Evaluation and verification can

just as easily be done when the item is at the Jail. Even more accurately, in fact, when the item is

in hand. In the end, the pre-approval policy does nothing that a simple inspection of items at the

Jail could not do.

       B. There are no Reasonable Alternatives for HRDC to Communicate its Speech.

       Defendants claim that HRDC’s request for a preliminary injunction is moot because

inmates have received some “mail items” from HRDC since the lawsuit was filed. Response, p.

2. Defendants further allege that those items are reaching inmates because HRDC “has since




4
  Defendants cite an example of a prisoner who “declined” Prison Legal News. Response, p. 9.
However, their evidence does not support such a claim. The prisoner in question did not respond
to the Jail’s inquiry; he did not affirmatively decline the magazine. Thomas Decl., ¶ 38.



                                                 5
      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 6 of 12




stopped sending mail in violation” of Defendants’ mail regulations, seeming to suggest that

reasonable alternatives are available to HRDC. Id.

       However, the “mail items” reaching inmates are limited to magazines to which mailing

labels are not affixed. Exhibit A, Supplemental Declaration of Paul Wright, ¶ 10. Those

magazines represent only a small portion of the mail HRDC has attempted to deliver. Defendants

have censored other items, such as promotional materials, letters, and books. HRDC intends to

resume sending such other items to prisoners at the Jail, even if it has not done so since the lawsuit

was filed due to the obvious futility of such action. Id., ¶ 11. Allowing inmates to receive only

magazines without mailing labels from HRDC, and nothing else, is not a reasonable alternative,

and does not moot the issues raised in HRDC’s Motion for Preliminary Injunction.

       Defendants’ argument is akin to faulting HRDC for not continuing to knock after having

the door slammed in its face.       Such chilling of future speech has been repeatedly found

unconstitutional by courts across the country. See, e.g., Initiative & Referendum Inst. v. Walker,

450 F.3d 1082, 1089 (10th Cir. 2006). Only the preliminary injunction sought herein will redress

the harm to HRDC and allow it to exercise its First Amendment rights in a timely manner.

       C. The Jail’s Operations Would Not be Significantly Impacted by Allowing HRDC’s
       Materials.

       Defendants’ complaint that somehow allowing mail with labels from publishers and

packages without pre-approval will be a tremendous burden on the Jail are incredible and

unfounded. Allowing mail from publishers creates no security risk. Even if the Jail did not want

labels going to the prisoners, staff who are already cutting off stamps would not spend much time

in removing mailing labels as well. And as outlined above, at best pre-approval merely changes

the timing of when staff must perform evaluations, and at worst actually uses more resources by




                                                  6
      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 7 of 12




forcing staff to look into items that will never arrive. Cutting off mailing labels and conducting

checks of packages when they reach the Jail does not require an overhaul of the Jail’s mail system.

       Additionally, even if there were some small savings of time by rejecting HRDC’s mail,

that does not justify the violation of HRDC’s rights. Efficiency, while legitimate, is not the type

of penological interest that by itself warrants the curtailment of speech. Ariz. Free Enter. Club’s

Freedom PAC v. Bennett, 564 U.S. 721, 724 (2011) (“[T]he First Amendment does not permit the

State to sacrifice speech for efficiency.”); see also Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S.

367 (1992) (“[F]inancial constraints may not be used to justify the creation or perpetration of

Constitutional violations.”); Roe v. Crawford, 514 F.3d 789, 798 (8th Cir. 2008). To take the

Defendant’s argument to an extreme, it would obviously conserve resources and allow Jail staff to

focus on other things if they eliminated mail entirely. However, if efficiency was the only

justification such a policy would clearly be unconstitutional. Ariz. Free Enter., 564 U.S. at 724;

Thornburgh v. Abbott, 490 U.S. 401 (1989). It’s undoubtedly easier for the Jail to ignore

constitutional rights, but that doesn’t make it legal.

   D. There is an Easy Alternative for the Jail to Accommodate HRDC’s Constitutional
      Rights

          The analysis of the first three Turner factors suggests the easy alternative that the Jail

could adopt that protects HRDC’s Constitutional rights while at the same time having minimal

impact on Jail operations: the Jail can accept mail from HRDC, removing the mailing labels if it

desires, and inspecting packages when they arrive at the Jail rather than requiring pre-approval.

Indeed, such a solution is the policy of numerous jails and prisons across the country.

          For all the reasons outlined above, the Turner factors favor HRDC. Therefore, Plaintiff

is likely to succeed on the merits of its claims.




                                                    7
      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 8 of 12




    III.     Defendants Failed to Provide HRDC with Notice of Why its Mail was Rejected or
              a Way to Appeal the Rejection.

           An opportunity to be heard is a crucial, constitutionally-mandated chance to correct errors

and challenge censorship decisions. The rationale behind requiring due process notice and appeal

also supports requiring it here. Giving a sender notice and allowing them to appeal would put the

Jail on notice and give it an opportunity not just to determine whether a specific item is acceptable

under its policy, but also to evaluate whether the policy is itself unconstitutional. Without due

process, senders are forced to file time-consuming, expensive lawsuits in order to vindicate their

constitutional rights. The Defendants’ claim that senders can challenge a rejection decision rings

hollow when senders are not given notice of how to do so, or even that it is a possibility. Further,

despite Defendants’ protestations to the contrary, providing notice to a sender of mail would “pose

a minimal burden” on Jail staff. Montcalm Publ. Corp. v. Beck, 80 F.3d 105, 109 (4th Cir. 1996).

           Defendants rely heavily on a district court case from another circuit to argue that HRDC

was not entitled to the full due process requirements of Procunier v. Martinez, 416 U.S. 396

(1974), while unconvincingly attempting to distinguish the Tenth Circuit case that is on point. 5

This Court should follow Jacklovich v. Simmons, 392 F.3d 420, 431 (10th Cir. 2004), and find that

Defendants violated HRDC’s due process rights for failing to provide notice and a means to appeal

the rejection decision.

           Moreover, even the cases cited by Defendants recognize that HRDC was entitled at least

to notice that its mail was rejected and the reason for rejection. See Baxter, 360 F.Supp.3d at 883.

Here, there is no question that Defendants have violated HRDC’s due process rights. It is



5
 Defendants also fail to note that the case they rely upon, Human Rights Defense Center v.
Baxter County, Arkansas, 360 F.Supp.3d 879 (W.D. Ark. 2019), is currently on appeal in the
Eighth Circuit.



                                                    8
      Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 9 of 12




undisputed that HRDC’s materials were returned with the notations “Refused”, “Not Approved”,

“Return to Sender Unauthorized Package Reason: _______________”, “Return to Sender

Unauthorized Package Reason: Not Approved”, “Return to Sender Unauthorized Package Does

Not Comply With Facility Mail Policy”, and “No Labels, Stickers, Etc.”. Wright Decl., ¶ 20.

Defendants fault HRDC for not contacting the Jail when its mail was censored, but the Jail

provided no information whatsoever about how to appeal, or even that an appeal was possible.

Wright Decl., ¶ 34. A note to call a certain number “[i]f you have any questions concerning the

mail procedures” is hardly notice of how to submit an appeal.

         Even if HRDC had a method to have the Jail’s decision reviewed, it could not have asserted

an appeal in any meaningful way because it did not know why its mail was rejected. The

statements “Refused”, “Not Approved”, “Return to Sender Unauthorized Package Reason:

_______________”, “Return to Sender Unauthorized Package Reason: Not Approved”, and

“Return to Sender Unauthorized Package Does Not Comply With Facility Mail Policy” are both

self-evident and unenlightening. Marking a returned item “Not Approved” does not inform a

sender that the Jail has a pre-approval policy; the item could just have easily be disapproved for

any number of reasons. Except for “No Labels, Stickers, Etc.”, none of the notations told HRDC

why the item was rejected, such that HRDC could attempt to address the problem. Thus,

Defendants violated HRDC’s right to due process, both by failing to inform HRDC of the reason

for rejection in most instances, and by failing to provide notice of and a procedure to challenge the

rejections decisions.

   IV.      The Bond Requirement Should be Waived.

         Defendants cite Front Range Equine Rescue v. Vilsack, 844 F.3d 1230, 1233 (10th Cir.

2017) for their contention that the Court must impose a bond if it issues a preliminary injunction.




                                                  9
     Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 10 of 12




However, that case did not decide whether a bond is mandatory. Instead, it ruled on whether a

trial court could refuse to award damages on an already posted bond. Id. Elsewhere, the Tenth

Circuit has indicated that it is permissible for a trial court to waive the bond requirement in the

first instance. Coquina Oil Corp. v. Transwestern Pipeline Co., 825 F.2d 1461, 1462 (10th Cir.

1987).

         Even if this Court decides it must order a bond in some amount, it is within the Court’s

discretion to order only a nominal bond. That is especially appropriate here, where Plaintiff is a

small non-profit organization with limited resources. Wright Decl. ¶ 37. Defendants offer no

evidence to rebut HRDC’s small size or lack of resources, but instead claim that HRDC must be

able to pay a bond because of its litigation history. 6 However, such history sheds no light on

HRDC’s ability to pay a bond. Under these circumstances, the Court should order no more than a

nominal bond. Ctr. For Food Safety v. Vilsack, 753 F. Supp. 2d 1051, 1061–62 (N.D. Cal. 2010)

(waiving bond requirement for small non-profit organization suing government entity because

bond would effectively deny access to judicial review), vacated and remanded on other grounds

by Ctr. For Food Safety v. Vilsack, 636 F.3d 1166 (9th Cir. 2011).

         Additionally, Defendants improperly attempt to include future attorneys’ fees in its request

for this Court to set a bond, even though it is well settled that for purposes of Fed.R.Civ.P. 65(c),

“costs and damages” do not include attorneys’ fees. Fireman's Fund Ins. Co. v. S. E. K. Const.

Co., 436 F.2d 1345, 1352 (10th Cir. 1971) (under Rule 65, attorneys' fees are not

recoverable); Matek v. Murat, 862 F.2d 720, 734 (9th Cir. 1988), abrogated on other




6
 In that effort, Defendants attempt to exaggerate HRDC’s capabilities by referring to the number
of “filings” in HRDC’s cases, rather than the number of cases themselves, and including in their
number many filings that are years, if not decades old. Response, p. 20, footnote 9.



                                                  10
     Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 11 of 12




grounds, Koch v. Hankins, 928 F.2d 1471 (9th Cir. 1991); Minnesota Power & Light Co. v.

Hockett, 14 Fed. Appx. 703, 706 (7th Cir. 2001). This Court should either waive the bond

requirement or set only a nominal bond.

                                          CONCLUSION

       For the reasons set forth above and in Plaintiff’s Motion for Preliminary Injunction, the

Court should issue a preliminary injunction enjoining Defendants from continuing to violate

Plaintiff’s constitutionally protected rights by arbitrarily rejecting its mailed communications to

prisoners incarcerated at the Jail, and without providing HRDC due process, and the Court should

waive the bond requirement therefor.



 Dated: November 24, 2020                            Respectfully submitted,
                                                     /s/ Maxwell E. Kautsch


                                                     Maxwell E. Kautsch, Kansas Bar No. 21255
                                                     810 Pennsylvania St.
                                                     Suite 207
                                                     Lawrence, KS 66044
                                                     Telephone: (785) 840-0077
                                                     Fax: (785) 842-3039
                                                     maxk@kautschlaw.com

                                                     Bruce E.H. Johnson, WA Bar No. 7667*
                                                     Davis Wright Tremaine LLP
                                                     920 Fifth Avenue, Suite 3300
                                                     Seattle, WA 98104
                                                     Telephone: (206) 757-8069
                                                     brucejohnson@dwt.com

                                                     Daniel Marshall, Fla. Bar No. 617210*
                                                     HUMAN RIGHTS DEFENSE CENTER
                                                     P.O. Box 1151
                                                     Lake Worth, FL 33460
                                                     Telephone: (561) 360-2523
                                                     Fax: (561) 828-8166
                                                     dmarshall@hrdc-law.org



                                                11
     Case 2:20-cv-02447-HLT-KGG Document 14 Filed 11/24/20 Page 12 of 12




                                                    Attorneys for Plaintiff Human Rights Defense
                                                    Center

                                                    *Admitted pro hac vice



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of November, 2020, I electronically filed the above

and foregoing Reply in Support of Motion for Preliminary Injunction with the Clerk of the Court

by using the CM/ECF system which will send a notice of electronic filing to counsel of record.



                                                     /s/ Maxwell E. Kautsch

                                                     Maxwell E. Kautsch




                                               12
